Slip Op. 01-31

                            JUDGMENT
                            __________

       UNITED STATES COURT OF INTERNATIONAL TRADE
                     JANE A. RESTANI, JUDGE
                            __________

________________________________
                                 :
ALLIED TUBE AND CONDUIT CORP.,   :
                                 :
          Plaintiff,             :
                                 :
          v.                     :
                                 :         Court No. 99-11-00715
THE UNITED STATES,               :
                                 :
          Defendant,             :
                                 :
          and                    :
                                 :
SAHA THAI STEEL PIPE CO., LTD., :
ET AL.,                          :
                                 :
     Defendant-Intervenors.      :
________________________________:


     As the Commerce Department agrees that its original drawback

calculation was in error and neither the petitioner nor the

respondent has commented on the recalculation, and as the court

has sustained the Department’s date of sale methodology in Slip

Op. 03-3 (January 18, 2001) issued in this matter, the final

antidumping duty determination Certain Welded Carbon Steel Pipes

and Tubes from Thailand, 64 Fed. Reg. 56,759 (Dept. Comm 1999) is

affirmed as amended by the results after remand published on

February 27, 2001.   Accordingly, the final weight-averaged margin
for the period March 1, 1997 through February 28, 1998 for Saha

Thai Steel Pipe Company, Inc. is 9.84%.



                          ____________________________
                          Judge of the United States
                          Court of International Trade


Dated:   New York, New York

         This 22nd day of March, 2001.




                                 2